Name: Commission Regulation (EEC) No 2551/83 of 12 September 1983 amending for the seventh time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/8 Official Journal of the European Communities 13 . 9 . 83 COMMISSION REGULATION (EEC) No 2551/83 of 12 September 1983 amending for the seventh time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 11 (8) thereof, Whereas Commission Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 823/83 (4), provides that, for the purpose of controlling the quality of oil packaged by approved plants, acid oils from refining of olive oil and olive-residue oil produced in the Community should have added to them a defined quantity of certain non-olive oils ; whereas in order to alleviate certain economic difficul ­ ties associated with the use of cholesterol , the percen ­ tage of this substance to be used should be reduced ; Article 1 In the sixth indent of Article 12b ( 1 ) of Regulation (EEC) No 3172/80, ' 1 ' is hereby replaced by *0,2'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1 966, p. 3025/66. 0 OJ No L 162, 12 . 6 . 1982, p. 6 . O OJ No L 331 , 9 . 12 . 1980 , p. 27 . (4) OJ No L 91 , 9 . 4 . 1983, p. 5 .